Opinion filed August 11, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-11-00177-CR
                                       __________

                        DARYL WAYNE WRIGHT, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 358th District Court
                                    Ector County, Texas
                              Trial Court Cause No. D-38,107


                           MEMORANDUM                 OPINION
       Daryl Wayne Wright has filed in this court a motion to withdraw notice of appeal and
dismiss appeal. Pursuant to TEX. R. APP. P. 42.2, the motion is signed by both appellant and his
counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM
August 11, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.